In 1925 the people of Leon County by an election authorized the issuance of $1,500,000 road bonds. The bonds were validated and *Page 463 
the roads contemplated by the original issue were substantially completed in accordance with the original program. Certain moneys were left over from the proceeds of the sale of the original bond issue and this fact led to the enactment in 1927 of a legislative Act which reads as follows:
    "AN ACT to Authorize the Board of County Commissioners of Leon County, Florida, to Expend any Unexpended Balance out of a Part of an Issue of Bonds Dated July 1, 1925.
    Be It Enacted By the Legislature of the State of Florida:
    Section 1. That the Board of County Commissioners of Leon County, Florida, be and it is hereby authorized, out of an issue of bonds of said County dated July 1, 1925, to expend that part of the sum of Fifty Thousand Dollars appropriated for the construction of the roads from the eastern limit of the City of Tallahassee on an extension of Park Avenue and Lafayette Street to a connection with State Road No. 19, which may remain as a balance after the construction of such roads, for the construction of a road from such extension of Park Avenue to a point on State Road No. 1.
    Sec. 2. This act shall become effective upon its becoming a law.
    Approved June 5, 1927."
The Board of County Commissioners had originally constructed an extension of Park Avenue and Lafayette Street to a connection with State Road No. 19 out of the bond moneys. After so doing, a balance of the appropriation made for this purpose remained unexpended. The Legislature in 1927 thereupon passed an Act (Chapter 13027), authorizing this balance to be expended to connect State Road No. 19 with State Road No. 1. After this was done, the Legislature enacted Chapters 15310, 15311 and 15312, Special Acts of 1931.
Section 3 of Chapter 15310 and Section 3 of *Page 464 
Chapter 15312 are to the effect that the State Board of Administration created by Chapter 14486, Acts of 1929, should be authorized to receive and administer all the unexpended balances of Leon County road funds after making certain specified advances provided for by law. Not until after these Acts of 1931 were enacted did the County Commissioners of Leon County undertake to exercise their authority under Chapter 13027, Acts of 1927, by attempting to use the above mentioned unexpended balance of the road bond moneys for the construction of a road from the extension of Park Avenue to a point on State Road No. 1.
The object of the bill of complaint filed by the appellant in the court below was to enjoin the expenditure of $5,012.80 unexpended balance remaining from the road bond moneys of Leon County for the construction of an extension of Park Avenue to a point on State Road No. 1 as authorized by the last portion of Section 1 of Chapter 13027, supra.
I concur in the conclusion that the injunction sought ought to have been granted, but I place my concurrence solely upon the view that the authority conferred by Chapter 13027, Acts of 1927, to expend road bond moneys for the construction of a road from the extension of Park Avenue to a point on State Road No. 1 was repealed by Chapters 15310 and 15312, Acts of 1931,supra.
There is nothing in the record to show that prior to the enactment of the 1931 statutes just referred to that the Board of County Commissioners of Leon County had entered into any valid contracts involving the expenditures of moneys under Chapter 13027, Acts of 1927, for the construction of a road from the extension of Park Avenue to the point on State Road No. 1. It was therefore in the power of the Legislature to repeal the authority conferred by the Act of 1927, and in my opinion *Page 465 
that authority was repealed by the 1931 Acts just referred to.
In the absence of any showing that by such repeal of the 1927 Act the obligation of any contract already entered into under its terms was thereby violated, the courts should give the 1931 repealing Acts their appropriate effect by recognizing and enforcing the rights of taxpayers who assert their objections to an unauthorized expenditure of public funds under pretended authority of an earlier Act that no longer is in effect.
BUFORD, C.J., AND WHITFIELD, J., concur.